Mollison, Judge:
The appeals for reappraisement enumerated above were submitted for decision upon stipulation of counsel for the parties limiting the appeals to the plywood, exported from Finland in the year 1956, covered by the invoices where the merchandise was advanced in value and appraised on the basis of home market value. On the agreed facts contained in the said stipulation, I find foreign *595value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for determination of the value of the said merchandise, and that said value, in each instance, was the appraised value, less 4 per centum, packed.
As to all items of merchandise where appraisement was based upon the entered invoice unit values, the said appeals for reappraisement, having been abandoned, are dismissed.
Judgment will issue accordingly.